The charge against the defendant in this case was similar to that in No. 89, October Term, 1924, in which an opinion is now filed. The cases were tried and argued together and involve identical questions. The affirmance of the judgment in No. 89, October Term, 1924, requires a similar action in this case.
The assignments are overruled; the judgment is affirmed and the record remitted to the court below and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.